UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                        )
IN RE: SEALED CASE                      ) Misc. Nos. 12-196, 12-197 (RCL)
_______________________________________)

                                            ORDER

         The Court issued a memorandum and order on May 3, 2012 under seal in the

miscellaneous case numbers listed above. As part of that memorandum and order, the Court

required the parties to file proposed redacted versions that could be provided to the public. On

May 23, the parties filed a joint proposed redacted version. The petitioners requested two

additional reactions to which the government objected. The Court determines that the parties’

jointly requested redactions, and the petitioners’ requested redactions, are legitimate. See United

States v. Hubbard, 650 F.2d 293, 317-322 (D.C. Cir. 1980) (listing factors relevant to a court’s

decision to unseal documents). It is therefore hereby

         ORDERED that the Clerk of the Court’s Office provide the public with a copy of the

redacted version of the Court’s May 3, 2012 memorandum and order attached hereto, and of this

order.

         SO ORDERED.

         Signed by Royce C. Lamberth, Chief Judge, on May 25, 2012.




                                                `1